Citation Nr: 1531883	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for a left knee disability, to include as secondary to a back condition.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service from January 1943 to July 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which in pertinent part denied service connection for a left and right knee disability.  

The Veteran testified at a July 2013 Board videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  In December 2013, the Board denied service connection for the knee disabilities; the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court set aside that portion of the decision that denied entitlement to the claims of service connection for a left and right knee disability and remanded the matter for further proceedings consistent with the decision.

The issues were in turn remanded by the Board in September 2014 for additional development, and are now returned to the Board for further consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In its September 2014 remand, the Board requested a medical opinion from the examiner who conducted the July 2012 VA examination regarding whether any knee conditions relate secondarily to the Veteran's a service-connected back disability.  In response, the July 2012 VA examiner provided a February 2015 medical opinion.  

The Veteran, through his representative has challenged the adequacy of the VA examination, arguing that the VA examiner did not adequately consider the Veteran's lay statements regarding continuity of knee pain ansd difficulties since service.  The VA examiner relied on a lack of documentation of ongoing knee problems during the 1950s, 1960s and 1970s in support of his opinion, but the Veteran has reported complaints of knee problems for which he did not seek treatment.  It is unclear if the examiner considered these statements but discounted them in light of clinical findings, or improperly relied on the lack of contemporaneous medical documentation.  On Remand, a clarifying VA opinion must be obtained with consideration of the Veteran's lay statements.

Further, to ensure that as full and complete a record as possible is considered, and to answer the examiner's concerns regarding missing records from the period prior to the Veteran's knee surgery, the Veteran should be asked to provide appropriate releases for the doctors he has identified as having treated him in the 1990's.  It is unclear from the record and prior submissions whether such records are still available.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. D.J. Nardin and Dr. J. Shovers, who treated the Veteran during 1990's, as well as any other private care provider who treated the Veteran for knee problems prior to his knee replacement surgery.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete records.
The Veteran should be informed that in the alternative he may obtain and submit the records himself.  It is important that complete records, and not merely summaries of treatment or recollections of such, be obtained if available.

2.  Following completion of the above, forward the entire claims file, including a copy of this Remand to an appropriate VA examiner to determine the nature and etiology of right and left knee conditions on a secondary basis.  If available, the July 2012 and February 2015 VA examiner should be contacted.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any current right or left knee disability has been aggravated (worsened beyond the natural progression) by the service-connected low back disability.  The examiner must discuss the history of clinical findings as well as the Veteran's lay reports of historical knee problems in rendering the opinion.  A full and complete rationale explaining how these factor into the opinion is necessary.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

